Title: From James Madison to Wilson Cary Nicholas, 29 May 1816
From: Madison, James
To: Nicholas, Wilson Cary


        
          Sir
          Washington May 29th 1816.
        
        I duly received your letter of March 4. inclosing a Resolution of Feby. 22. by the General Assembly of Virginia; and urging the importance of

providing for the protection of the Chesapeake Bay, which is the object of that Resolution.
        Concurring fully in the views you have presented of the extended interests which are connected with the Waters of the Bay, and of the use that can be made of them by an Enemy powerful in its marine, as evinced during the late as well as during the Revolutionary War, it will be necessary only to State the arrangements existing and contemplated with a view to the Security of that exposed & important portion of our Country.
        In addition to the present works at Baltimore Annapolis Warburton and Norfolk, it is proposed to fortify strongly Old point Comfort, So as to afford protection to vessels coming in and going out of the Bay. The enlargements or improvements to be made in these works and the further additions which may be made to their number will depend on professional examinations, and on the means which may be appropriated.
        In the waters of the Bay there are at this time, two armed Schooners, two gun boats, and eight or ten Barges only. The proportion of the public naval force to be allotted for its defence, must of course be governed by occasions and circumstances, and by the extent of the peace establishment. But it is contemplated that one or two Steam frigates, on the plan of that at New York, Shall be Stationed in the Chesapeake, as Soon as they can be built with the confidence and improvements which may be ⟨devised⟩ from further experiments of that already built.
        And it is decided that a general Survey of the Bay & its Waters with a view to more effectual defence and security shall be made under the immediate direction of the Navy Board, & with the aid of a Capable Engineer. They will particularly examine into the practicability of works which may command the entrance into the Bay; the expediency of works at the Tangier Islands which will deprive an Enemy of the use heretofore made of that position; and will examine and compare the Several places which may claim attention in selecting the Station best adapted for naval equipment, & at the same time most capable of Self defence, and of repelling or controuling a hostile maritime force.
        The Commissioners of the Board, accompanied by Captn Sinclair, and by Col Bomford will commence immediately this important Service. And as no immediate danger is threatened to our peace by a maritime power, it is thought better to devote whatever time may be necessary for an effectual and Satisfactory result, than to incur the risk of errors which might involve unnecessary expence or a failure of the essential object. Accept Sir assurances of my esteem & best respects
        
          James Madison
        
      